Exhibit 21.1 SUBSIDIARIES OF THE COMPANY (as of December31, 2015) Name JurisdictionofIncorporation ABQ Health Partners, LLC Delaware Afton Dialysis, LLC Delaware Ahern Dialysis, LLC Delaware Alamosa Dialysis, LLC Delaware Andrews Dialysis, LLC Delaware Argyle Dialysis, LLC Delaware Arizona Integrated Physicians, Inc. Delaware Athio Dialysis, LLC Delaware Austin Dialysis Centers, L.P. Delaware Babler Dialysis, LLC Delaware Bagby Dialysis, LLC Delaware Baker Dialysis, LLC Delaware Bannon Dialysis, LLC Delaware Barnell Dialysis, LLC Delaware Beachside Dialysis, LLC Delaware Bedell Dialysis, LLC Delaware Belfair Dialysis, LLC Delaware Bellevue Dialysis, LLC Delaware Beverly Hills Dialysis Partnership California Bidwell Dialysis, LLC Delaware Birch Dialysis, LLC Ohio Bladon Dialysis, LLC Delaware Bogachiel Dialysis, LLC Delaware Bollinger Dialysis, LLC Delaware Borrego Dialysis, LLC Delaware Brache Dialysis, LLC Delaware Bridges Dialysis, LLC Delaware Brook Dialysis LLC Delaware Bullards Dialysis, LLC Delaware Butano Dialysis, LLC Delaware Cagles Dialysis, LLC Delaware Canoe Dialysis, LLC Delaware Capes Dialysis, LLC Delaware Capital Dialysis Partnership California Carroll County Dialysis Facility, Inc. Maryland Caswell Dialysis, LLC Delaware Caverns Dialysis, LLC Delaware Central Carolina Dialysis Centers, LLC Delaware Central Georgia Dialysis, LLC Delaware Chadron Dialysis, LLC Delaware Cheraw Dialysis, LLC Delaware Chicago Heights Dialysis, LLC Delaware Churchill Dialysis, LLC Delaware Clark Dialysis, LLC Delaware Clifton Dialysis, LLC Delaware Name JurisdictionofIncorporation Clinica Central do Bonfim, S.A. Portugal Clough Dialysis, LLC Delaware Clover Dialysis, LLC Delaware Clyfee Dialysis, LLC Delaware Cobbles Dialysis, LLC Delaware Colorado Springs Health Partners, LLC Colorado Conconully Dialysis, LLC Delaware Continental Dialysis Center of Springfield-Fairfax, Inc. Virginia Continental Dialysis Center, Inc. Virginia Coral Dialysis, LLC Delaware Croft Dialysis, LLC Delaware Crowder Dialysis, LLC Delaware Cuivre Dialysis, LLC Delaware Curlew Dialysis, LLC Delaware Dallas-Fort Worth Nephrology, L.P. Delaware Davis Dialysis, LLC Delaware DaVita Brasil Participacoes e Servicos de Gestao Ltda. Brazil DaVita Care (India) Private Limited India DaVita Care (Saudi Arabia) Saudi Arabia DaVita Care (Taiwan) Private Limited Taiwan, Province Of China DaVita Care Pte. Ltd. Singapore DaVita China Pte. Ltd. Singapore DaVita Deutschland AG Germany DaVita Deutschland Beteiligungs GmbH & Co. KG Germany DaVita DPC Holding Co., LLC Delaware DaVita Sud-Niedersachsen GmbH Germany DaVita Germany GmbH Germany DaVita Healthcare Partners Plan, Inc. Delaware DaVita of New York, Inc. New York DaVita Rx, LLC Delaware DaVita S.A.S. Colombia DaVita Sp. z o.o. Poland DaVita-Riverside, LLC Delaware Dawson Dialysis, LLC Delaware DC Healthcare International, Inc. Delaware Dialysis of Northern Illinois, LLC Delaware Dialysis Specialists of Dallas, Inc. Texas DNP Management Company, LLC Delaware Downriver Centers, Inc. Michigan Dresher Dialysis, LLC Delaware DV Care Netherlands B.V. Netherlands DV Care Netherlands C.V. Netherlands DVA Healthcare - Southwest Ohio, LLC Tennessee DVA Healthcare of Maryland, Inc. Maryland DVA Healthcare of Massachusetts, Inc. Massachusetts DVA Healthcare of Pennsylvania, Inc. Pennsylvania Name JurisdictionofIncorporation DVA Healthcare of Tuscaloosa, LLC Tennessee DVA Healthcare Renal Care, Inc. Nevada DVA Laboratory Services, Inc. Florida DVA of New York, Inc. New York DVA Renal Care Portugal, Unipessoal LDA Portugal DVA Renal Healthcare, Inc. Tennessee Dworsher Dialysis, LLC Delaware East End Dialysis Center, Inc. Virginia Edisto Dialysis, LLC Delaware Elberton Dialysis Facility, Inc. Georgia Eldrist Dialysis, LLC Delaware Elgin Dialysis, LLC Delaware Empire State DC, Inc. New York Enchanted Dialysis, LLC New York Etowah Dialysis, LLC Delaware Eufaula Dialysis, LLC Delaware Eurodial - Centro de Nefrologia e Dialise de Leiria, S.A. Portugal Falcon, LLC Delaware Farragut Dialysis, LLC Delaware Fields Dialysis, LLC Delaware Flamingo Park Kidney Center, Inc. Florida Flandrau Dialysis, LLC Delaware Flor Dialysis, LLC Delaware Fort Dialysis, LLC Delaware Foss Dialysis, LLC Delaware Freehold Artificial Kidney Center, L.L.C. New Jersey Frontenac Dialysis, LLC Delaware Frontier Dialysis, LLC Delaware Garner Dialysis, LLC Delaware Garrett Dialysis, LLC Delaware Gate Dialysis, LLC Delaware Genesis KC Development, LLC Delaware Gertrude Dialysis, LLC Delaware Geyser Dialysis, LLC Delaware Glassland Dialysis, LLC Delaware Glosser Dialysis, LLC Delaware Goodale Dialysis, LLC Delaware Greater Las Vegas Dialysis, LLC Delaware Greater Los Angeles Dialysis Centers, LLC Delaware Hanford Dialysis, LLC Delaware Harmony Dialysis, LLC Delaware Hazelton Dialysis, LLC Delaware Headlands Dialysis, LLC Delaware HealthCare Partners Arizona, LLC Arizona HealthCare Partners ASC-LB, LLC California Name JurisdictionofIncorporation HealthCare Partners Colorado, LLC Colorado HealthCare Partners Holdings, LLC California HealthCare Partners Nevada, LLC Nevada HealthCare Partners South Florida, LLC Florida HealthCare Partners, LLC California Heideck Dialysis, LLC Delaware Helmer Dialysis, LLC Delaware Hills Dialysis, LLC Delaware Holten Dialysis, LLC Delaware Honeyman Dialysis, LLC Delaware Houston Kidney Center/Total Renal Care Integrated Service Network Limited Partnership Delaware Hugo Dialysis, LLC Delaware Hummer Dialysis, LLC Delaware Huntington Artificial Kidney Center, Ltd. New York IDC - International Dialysis Centers, Lda. Portugal Iroquois Dialysis, LLC Delaware ISD Buffalo Grove, LLC Delaware ISD I Holding Company, Inc. Delaware ISD Las Vegas, LLC Delaware ISD Renal, Inc. Delaware ISD Summit Renal Care, LLC Ohio Jacinto Dialysis, LLC Delaware JSA Healthcare Corporation Delaware JSA Healthcare Nevada, L.L.C. Nevada JSA Holdings, Inc. Delaware JSA P5 Nevada, L.L.C. Nevada Kadden Dialysis, LLC Delaware Kamakee Dialysis, LLC Delaware Kamiah Dialysis, LLC Delaware Kavett Dialysis, LLC Delaware Kerricher Dialysis, LLC Delaware Kidney Center South LLC Delaware Kidney Home Center, LLC Delaware Kimball Dialysis, LLC Delaware Knickerbocker Dialysis, Inc. New York Las Vegas Solari Hospice Care, LLC Delaware Lassen Dialysis, LLC Delaware Lees Dialysis, LLC Delaware Liberty RC, Inc. New York Lifeline Vascular Associates Of Allen Park, LLC Delaware Lifeline Vascular Center- Albany, LLC Delaware Lifeline Vascular Center Of South Orlando, LLC Delaware Lifeline Vascular Center- Orlando, LLC Delaware Lincoln Park Dialysis Services, Inc. Illinois Livingston Dialysis, LLC Delaware Name JurisdictionofIncorporation Lory Dialysis, LLC Delaware Lourdes Dialysis, LLC Delaware Madigan Dialysis, LLC Delaware Magnolia Dialysis, LLC Delaware Magoffin Dialysis, LLC Delaware Manchester Dialysis, LLC Delaware Manito Dialysis, LLC Delaware Maple Grove Dialysis, LLC Delaware Margette Dialysis, LLC Delaware Martin Dialysis, LLC Delaware Mashero Dialysis, LLC Delaware Mason-Dixon Dialysis Facilities, Inc. Maryland Mazonia Dialysis, LLC Delaware Meadows Dialysis, LLC Delaware Meesa Dialysis, LLC Delaware Memorial Dialysis Center, L.P. Delaware Meridian Dialysis, LLC Delaware Milo Dialysis, LLC Delaware Minam Dialysis, LLC Delaware Mocca Dialysis, LLC Delaware Montauk Dialysis, LLC Delaware Moraine Dialysis, LLC Delaware Mountain West Dialysis Services, LLC Delaware Mulgee Dialysis, LLC Delaware MVZ DaVita Alzey GmbH Germany MVZ DaVita Emden GmbH Germany MVZ DaVita Gera GmbH Germany MVZ DaVita Neuss GmbH Germany MVZ DaVita Rhein Ruhr GmbH Germany MVZ DaVita Salzgitter-Seesen GmbH Germany Myrtle Dialysis, LLC Delaware Navarro Dialysis, LLC Delaware Naville Dialysis, LLC Delaware Nephrology Medical Associates of Georgia, LLC Georgia Neptune Artificial Kidney Center, L.L.C. New Jersey Nolia Dialysis, LLC Delaware Norbert Dialysis, LLC Delaware Norte Dialysis, LLC Delaware North Colorado Springs Dialysis, LLC Delaware Noster Dialysis, LLC Delaware Ohio River Dialysis, LLC Delaware Olive Dialysis, LLC Delaware Open Access Lifeline, LLC Delaware Orange Dialysis, LLC California Paladina Health, LLC Delaware Name JurisdictionofIncorporation Parkside Dialysis, LLC Delaware Patient Pathways, LLC Delaware Pedernales Dialysis, LLC Delaware Pendster Dialysis, LLC Delaware Physicians Choice Dialysis Of Alabama, LLC Delaware Physicians Dialysis Acquisitions, Inc. Delaware Physicians Dialysis of Lancaster, LLC Pennsylvania Physicians Dialysis Ventures, LLC Delaware Physicians Dialysis, Inc. Delaware Pible Dialysis, LLC Delaware Pike Dialysis, LLC Delaware Pine Dialysis, LLC Delaware Platte Dialysis, LLC Delaware Pokagon Dialysis, LLC Delaware Powerton Dialysis, LLC Delaware Prairie Dialysis, LLC Delaware Primrose Dialysis, LLC Delaware Prineville Dialysis, LLC Delaware Prings Dialysis, LLC Delaware Pyramid Dialysis, LLC Delaware Rayburn Dialysis, LLC Delaware Red Willow Dialysis, LLC Delaware Redcliff Dialysis, LLC Delaware Refuge Dialysis, LLC Delaware Renal Life Link, Inc. Delaware Renal Treatment Centers - California, Inc. Delaware Renal Treatment Centers - Illinois, Inc. Delaware Renal Treatment Centers - Mid-Atlantic, Inc. Delaware Renal Treatment Centers - Northeast, Inc. Delaware Renal Treatment Centers - Southeast, LP Delaware Renal Treatment Centers - West, Inc. Delaware Renal Treatment Centers, Inc. Delaware River Valley Dialysis, LLC Delaware RMS Lifeline Inc. Delaware Rocky Mountain Dialysis Services, LLC Delaware Roose Dialysis, LLC Delaware Roushe Dialysis, LLC Delaware Rusk Dialysis, LLC Delaware Sahara Dialysis, LLC Delaware SAKDC-DaVita Dialysis Partners, L.P. Delaware Sandlin Dialysis, LLC Delaware Sapelo Dialysis, LLC Delaware Shelby Dialysis, LLC Delaware Shelling Dialysis, LLC Delaware Sherman Dialysis, LLC Delaware Name JurisdictionofIncorporation Shetek Dialysis, LLC Delaware Shining Star Dialysis, Inc. New Jersey Shoals Dialysis, LLC Delaware Shone Dialysis, LLC Delaware Shoshone Dialysis, LLC Delaware Silverwood Dialysis, LLC Delaware Simeon Dialysis, LLC Delaware Skagit Dialysis, LLC Delaware Smithgall Dialysis, LLC Delaware Soledad Dialysis Center, LLC Delaware South Central Florida Dialysis Partners, LLC Delaware South Fork Dialysis, LLC Delaware Southwest Atlanta Dialysis Centers, LLC Delaware St. Luke's Dialysis, LLC Delaware Star Dialysis, LLC Delaware Starks Dialysis, LLC Delaware Stearns Dialysis, LLC Delaware Stockton Dialysis, LLC Delaware Storrie Dialysis, LLC Delaware Taum Dialysis, LLC Delaware Tel-Huron Dialysis, LLC Delaware Tonka Bay Dialysis, LLC Delaware Total Renal Care of North Carolina, LLC Delaware Total Renal Care Texas Limited Partnership Delaware Total Renal Care, Inc. California Total Renal Care/Eaton Canyon Dialysis Center Partnership California Total Renal Laboratories, Inc. Florida Total Renal Research, Inc. Delaware Trailstone Dialysis, LLC Delaware Transmountain Dialysis, L.P. Delaware TRC - Four Corners Dialysis Clinics, L.L.C. New Mexico TRC - Indiana, LLC Indiana TRC - Petersburg, LLC Delaware TRC El Paso Limited Partnership Delaware TRC of New York, Inc. New York TRC West, Inc. Delaware TRC-Georgetown Regional Dialysis, LLC District Of Columbia Tree City Dialysis, LLC Delaware Tross Dialysis, LLC Delaware Tunnel Dialysis, LLC Delaware Tyler Dialysis, LLC Delaware Ukiah Dialysis, LLC Delaware Unicoi Dialysis, LLC Delaware USC-DaVita Dialysis Center, LLC California UT Southwestern DVA Healthcare, L.L.P. Texas Name JurisdictionofIncorporation VillageHealth DM, LLC Delaware Volo Dialysis, LLC Delaware Walcott Dialysis, LLC Delaware Walker Dialysis, LLC Delaware Walton Dialysis, LLC Delaware Weldon Dialysis, LLC California
